Mr. President, allow me at the outset, on behalf of the
delegation of the Comoros and on my own behalf, to
congratulate you warmly on your election to preside
over the work of the General Assembly at its fifty-
ninth session. Your task is by no means an easy one,
but it is an honour to you personally, to your country
and to the entire African continent. No other
organization can boast of that universal mission. I
would therefore like to assure you of the full readiness
of my delegation to work with you for the success of
that noble mission in the service of peace and security
in the world.
My delegation welcomes the way in which your
predecessor guided the work at the fifty-eighth session.
On behalf of the Comoros I hail the tireless
commitment and complete availability of the
Secretary-General in the fight he leads to advance the
ideals of peace, social justice, development and
freedom throughout the world.
The world — a world of peace and vision,
Of ideas and union now unfurled,
A world that has divided lands
And with seas that share their sands;
World of tolerance and knowing,
World abundance, overflowing;
World of peace, world that charmed,
No, world; you cannot be harmed.
Nations unity provided,
But hearts tend to be divided.
For we have met each other,
And yet our peoples live in fear.
Children of the world,
and countries of the world,
24

Where is the world?
What is this world?
Borders here do not exist;
Prayers vanish in the mist.
Terror is their daily lot;
Fear is all that they have got.
Killers rule instead of bread.
Millennium world, world so fair,
Yet a world of billionaires;
World of speeches of all sorts
Within fora, and of courts.
World rejecting our solutions
and denying resolutions.
What a world. What a peace.
While the world is slowly forging ahead in this
third millennium, we are obliged to note that the
feelings of our respective peoples are fluctuating
between hope and concern. Indeed, while the
relationship between peace and development is
becoming increasingly justified and is making them
indivisible, the path of world events is tending to call
this into question. It is indeed true that there can be no
peace and no security in the world as long as hundreds
of millions of individuals are still prisoners of
destitution and poverty and still do not have the
minimum necessary for a decent daily life. Nor can
there be peace and security in the world as long as,
working all together, we have not made the required
efforts to save the hundreds of millions of human lives
threatened by the scourges of AIDS and other
pandemics.
Moreover, what kind of peace can there be in a
world that makes the spread of weapons and the
proliferation of hotbeds of tension the very pattern of
its existence and the means for its evolution?
These are the problems before us, this forum with
the highest priority mission of seeing to the proper
conduct of world affairs, the prosperity and flourishing
of the human race and to the control of the global
environment by our actions, which must serve the
cause and the welfare of each and every people, each
nation and each citizen of the world.
That is why it is incumbent on the United
Nations, today more than ever, to play fully its role as
defined by the Charter. This role is one of vanguard
action, of mediation par excellence, of stimulus and of
promotion of the remarkable accomplishments wrought
every day by the progress of science.
For that reason, my country says “no” to poverty,
“no” to AIDS and other pandemics, “no” to terrorism
and “yes” to the implementation of the Millennium
Development Goals. In order to combat the scourges of
poverty, major diseases and terrorism, we need a firm
and determined will to work for development.
The Millennium Summit, in which all the
foremost leaders of our planet participated, took full
note of that reality. The Millennium Declaration set out
the steps and the course to follow in order to
effectively direct the world’s development and
progressively correct the problems identified. The
Declaration established 2015 as the deadline for
reviewing the plan of action that each country must
implement, in a collective resolve to get the world back
on track.
The Union of the Comoros endorses the
Millennium Development Goals. While working for
progress in the national reconciliation process, the
Government of my country, like all other members of
the community of nations, has made the necessary
efforts to establish a poverty reduction strategy. Today,
that document to which all active forces in our country
contributed, constitutes the instrument panel of our
development priorities.
In order for the Comoros to act on those
development priorities, it requires the assistance of the
international community. It was only this past April
that my country finally completed the establishment of
its institutions, thus bringing to a close the separatist
and institutional crisis that for seven years had shaken
the foundations of our State.
In particular, we hope that the entire international
community will support the African Union’s call,
issued at the recent summit at Addis Ababa, for an
international donors round-table meeting to be held to
assist the convalescent Comoros. This would enable it
to recover and by stages to rejoin the other nations in
working at the subregional, continental and global
levels to achieve sustainable development, which is
now its greatest priority.
The firm national commitment of all Member
States of the international community is required to
achieve the Millennium Development Goals. This
25

militates in favour of the enhanced representation of
continents and peoples in the United Nations.
We should therefore consider increasing the
permanent membership of the Security Council to
include, for example, the Republic of India, Japan, the
Federal Republic of Germany and the Federative
Republic of Brazil. The African continent and the Arab
world also deserve appropriate representation on the
Security Council. That is the way to achieve equity,
and equity is desperately needed for there to be greater
justice and peace in the world. That appears to be what
must be done today to create the necessary balance for
control of the international order and the global
environment, which have never been so unstable and
uncertain.
In the eternal search for peace, social justice and
prosperity, the fate of small island States, which face
so many threats to their survival, must not remain in
jeopardy. Let us be fully aware that numerous countries
are destined to disappear because of such hazards as
rising sea-levels, desertification, cyclones and volcanic
eruptions. Accordingly, we must consider specific
actions for each of those States. We urge the
international community to mobilize on a large scale to
ensure the success of the forthcoming meting of small
island developing States, to be convened on the island
of Mauritius early in 2005.
I must not fail to affirm before the Assembly that
my country, the Union of the Comoros, in its concern
to maintain its unity and integrity, considers the issue
of the Comorian island of Mayotte to be one of its
greatest and most urgent priorities. My Government is
convinced that a speedy settlement of this dispute will
further the development of the country as a whole and
will enable it to resolutely take its place alongside
peace- and freedom-loving countries and to champion
universal ideals and promote democracy in the world.
The Union of the Comoros therefore calls on the
French Republic to engage in a constructive political
dialogue on this issue, in compliance with General
Assembly resolution 3385 (XXX), which admitted the
Comoros to the United Nations as the Comoro
Archipelago, composed of four islands: Mayotte,
Anjouan, Mohéli and Grande-Comore.
In the same spirit, my country attaches the utmost
importance to the principle of a single independent and
indivisible China and calls for the restoration of the
island of Taiwan to its rightful home.
My country truly values the very constructive
dialogue now under way between the Government of
the Republic of India and the Islamic Republic of
Pakistan on the question of Kashmir.
The Union of the Comoros sincerely hopes that
the Palestinian and Israeli peoples will soon institute a
dialogue that will bring about an end to the violence
and lead to the peaceful coexistence of those two
neighbouring peoples.
It also hopes to see a just and equitable settlement
to the question of Western Sahara and vigorously
supports the efforts made to that end by the United
Nations and the Government of the Kingdom of
Morocco.
The Union of the Comoros vehemently condemns
the hostage-takings in Iraq and hopes to see a rapid
return of peace and security in Iraq, which will
contribute to security in the region.
The Union of the Comoros is closely following
developments in Darfur. It supports the efforts of the
African Union, the Government of the Sudan and the
entire international community to find a speedy, just
and equitable settlement of that question.
Finally, I hope that the work of the fifty-ninth
session of the General Assembly will be successful,
and I join all those eminent personalities who have
preceded me at this noble rostrum in expressing my
country’s most fervent desires for greater peace and
security throughout the world.